Order unanimously affirmed, with $20 costs and disbursements to the respondent. Defendants appeal from orders denying their motions to dismiss amended complaints for failure to state facts sufficient to constitute a cause of action or, in the alternative, to require plaintiff to make the amended complaints more definite and certain. Since the appeals pose a question common to both — whether the notes in suit matured before the commencement of the action — we treat them together and in one memorandum. The notes were payable on demand after date and are dated Augr"A 8, 1955. On September 30, 1955, defendants executed a guarantee of payment in full at any original or extended maturity of any and all indebtedness of Heller-Sperry, Inc. [maker] to said National Bank, its successors and assigns, whether now existing or hereafter contracted or acquired, whether evidenced by notes payable to said National Bank, its successors and assigns * * * and all interest due and becoming due thereon, hereby waiving demand, protest and notice of any default in the payment of said indebtedness or any part thereof, or interest due or becoming due thereon ”. Under the circumstances, the notes in question, which were payable on demand after date, were due and payable on the day following without any demand (Van Vliet v. Kanter, 139 App. Div. 603). Concur — Botein, J. P., Prank, Valente and McNally, JJ.